DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10-11 are objected to because of the following informalities:  Claim 10 recites the limitation “…wherein the controller the controller:” in line 1. Examiner suggests removing one instance of “the controller.” 
 Claim 11 recites the limitation “…claim method of claim 10…” in line 1. Examiner suggests removing the terms “method of claim” from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 7, 9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the future time limitation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “wherein the controller: determines the quantity and initial temperature of the particular product…” It is unclear how the controller can perform these functions without a temperature sensor or a weight sensor. Examiner suggests including the necessary structural component that would allow the controller to perform these functions.
Claim 3 recites the limitation “predicts the future time limitation on performing the thermal profile based at least in part on the quantity and the initial temperature of the particular product.” It is unclear what is meant by predicts the future time limitation…” Claim 1 does not mention a time limitation for the performance of thermal profile. Examiner suggests clarifying how the temperature profile is related to a time limit for performing heating according to the temperature profile.
	Claims 7 and 9 recite the limitation “prevents access to the particular product in the thermally conductive container.” It is unclear how the controller can perform this function without some kind of locking mechanism. Examiner suggests including the necessary locking mechanism which would allow the controller to perform the function.
	Claim 20 recites the limitation “The method of claim 13…” However, claim 13 is not a method claim. The method begins with claim 14. Examiner suggests amending claim 20 to depend on any one of the method claims. For the sake of compact prosecution, Examiner will interpret that claim 20 depends upon claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom et al (US 2008/0047948) in view of Staab et al (US 2010/0078422).
Regarding claim 1, Rosenbloom discloses a portable thermal device comprising: 
a housing (Fig. 1 #101 housing) having an opening (Fig. 1 #104 cavity); 
a thermally conductive container (Fig. 1 #105 container) received in the housing (Fig. 1 #101 housing) and accessible through the opening(Fig. 1 #104 cavity); and a power supply circuit (Fig. 3 #302 RF power generator) in electrical communication between the electrical heater and the one or more batteries to power the electrical heater by driving the one or more MOSFETs in a heat generating range.
However, Rosenbloom does not disclose one or more batteries contained in the housing; an electrical heater comprising one or more metal oxide semiconductor field effect transistors (MOSFETs) in thermal contact with the thermally conductive container.
Nonetheless, Staab teaches one or more batteries (Fig. 1 #26 power source) contained in the housing; 
an electrical heater comprising one or more metal oxide semiconductor field effect transistors (MOSFETs) (Fig. 1 #12 semiconductor) in thermal contact with the thermally conductive container.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rosenbloom by incorporating the battery for the purpose of powering the heater and the MOSFET for the purpose of heating the container.
Regarding claim 3, Rosenbloom in view of Staab teaches the device as appears above (see the rejection of claim 3), and Rosenbloom further teaches wherein the controller: 
determines the quantity (Fig. 7 #712 determine container’s weight) and initial temperature ([0049] lines 14-16 ---"That is, controller 308 may be programmed to read the output of temperature sensor 308 at the specific instances in time when no RF field is present.” Examiner interprets that one such instance is when the container is initially inserted into the system. The system must monitor the temperature of the container in order to control the heater to heat the container to a predetermined threshold temperature.) of the particular product; 
and predicts the future time limitation on performing the thermal profile based at least in part on the quantity (Fig. 7 #712 determine container’s weight) and the initial temperature ([0049] lines 14-16 ---"That is, controller 308 may be programmed to read the output of temperature sensor 308 at the specific instances in time when no RF field is present.”) of the particular product (Fig. 7 #724 end heat cycle; Examiner interprets that a heat cycle is a measure of time and the controller will perform the heating for a specified amount of time based on the temperature profile of the container and its contents.).

Allowable Subject Matter
Claims 2, 4-6, 8, and 10-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 2:
The claimed invention is a portable thermal device comprising: a housing having an opening; a thermally conductive container contained in the housing and accessible through the opening; one or more batteries contained in the housing; an electrical heater in thermal contact with the thermally conductive container; a power supply circuit in electrical communication between the electrical heater and the one or more batteries to power the electrical heater; and a controller communicatively coupled to the electrical heater and the power supply and which: identifies a thermal profile associated for preparing and maintaining a particular product in the thermal conductive container; determines an amount of stored power in the one or more batteries; predicts a future time limitation on performing the thermal profile based at least in part on the thermal profile and the amount of stored power; and communicates via a user interface the predicted future time limitation on performing the thermal profile based on the stored power.
The closest prior arty would be Rosenbloom et al (US 2008/0047948). Rosenbloom teaches a portable thermal device comprising: a housing having an opening; a thermally conductive container contained in the housing and accessible through the opening; an electrical heater in thermal contact with the thermally conductive container; a power supply circuit in electrical communication between the electrical heater and the one or more batteries to power the electrical heater; and a controller communicatively coupled to the electrical heater and the power supply and which: identifies a thermal profile associated for preparing and maintaining a particular product in the thermal conductive container.
However, Rosenbloom does not teach one or more batteries contained in the housing; a controller which determines an amount of stored power in the one or more batteries; predicts a future time limitation on performing the thermal profile based at least in part on the thermal profile and the amount of stored power; and communicates via a user interface the predicted future time limitation on performing the thermal profile based on the stored power.
The second closest prior art would be Staab et al (US 2010/0078422). Staab teaches one or more batteries contained in the housing. 
However, Staab does not teach a controller which determines an amount of stored power in the one or more batteries; predicts a future time limitation on performing the thermal profile based at least in part on the thermal profile and the amount of stored power; and communicates via a user interface the predicted future time limitation on performing the thermal profile based on the stored power.

For independent claim 14: 
The claimed invention is a method of operating a portable thermal device, the method comprising: identifying a thermal profile associated for preparing and maintaining a particular product in a thermal conductive container of a portable thermal device; associating the thermal profile with stored power in one or more batteries of the portable thermal device; monitoring a temperature of the particular product; activating a heater that is in thermal contact with the thermal conductive container to adjust the temperature of the particular product according to the thermal profile; and communicating via a user interface a predicted future limitation on performing the thermal profile based on the stored power.
The closest prior art would be Rosenbloom et al (US 2008/0047948). Rosenbloom teaches a method of operating a portable thermal device, the method comprising: identifying a thermal profile associated for preparing and maintaining a particular product in a thermal conductive container of a portable thermal device; monitoring a temperature of the particular product; activating a heater that is in thermal contact with the thermal conductive container to adjust the temperature of the particular product according to the thermal profile; and communicating via a user interface a predicted future limitation on performing the thermal profile based on the stored power.
However, Rosenbloom does not teach associating the thermal profile with stored power in one or more batteries of the portable thermal device.
The second closest prior art would be Staab et al (US 2010/0078422). Staab teaches one or more batteries. However, Staab does not teach associating the thermal profile with stored power in one or more batteries of the portable thermal device.
Claims 3, 7, 9, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is encouraged to schedule an interview to discuss the 112(b) rejections of claims 3, 7, 9, and 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761